DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 49-57 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2021.
Applicant’s election without traverse of Group I drawn to a package (Claims 1-48) in the reply filed on 05/10/2021 is acknowledged.

Claim Objections
Claims 17-18 are objected to because of the following informalities:  Claims 17-18 appear to depend upon claim 15 rather than Claim 1.  Appropriate correction is required. For the purpose of examination, Claims 17-18 are assumed to depend upon Claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first surface of the inner sheet first portion" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first surface of the inner sheet second portion" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second surface of the inner sheet first portion" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second surface of the second portion of the inner sheet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the one or more primary expansion chambers” in line 13 and it is unclear which of the previous expansion chambers Applicant is referring back to (e.g. the one or more first primary expansion chambers” or “one or more second primary expansion chambers.” For the purpose of examination the “one or more primary expansion chambers” is assumed to refer to the one or more first primary expansion chambers.

Claim limitation “article retrieval feature” is believed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation is assumed to be one of “tear strips, lines of weakness, perforations, sharp tools, and other mechanisms and devices that 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14, 19, 21 and 45-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshifusa et al. (Yoshifusa US 2016/0058218).

1: Yoshifusa teaches a package (embodiment of Figures 17-21) capable of accommodating one or more unclaimed articles (bottle shown in Figure 21), comprising:
a. a flexible inner sheet (inner sheet 32, made from synthetic resin film/sheet, paragraph 0017), having a first surface (32, first surface beneath 32 shown in Figure 20 below) and a second surface (second surface at the top of 32, see Figure 20 below), an inner sheet first portion (first portion on the bottom half of Figure 20 below) and an inner sheet second portion (inner sheet second portion on the top half of Figure 20 below);
b. a flexible outer sheet (33) having an outer sheet first portion (see bottom half of Figure 20 below) and an outer sheet second portion (see outer sheet second portion on the top half of Figure 20 below), at least a portion of the outer sheet first portion being joined to the surface of the inner sheet first portion one or more primary expansion chambers therebetween (see bottom right portion of Figure 21 below, forming one of a primary chamber in Figure 21 below), and 

at least a portion of the second surface of the inner sheet first portion (see top half of Figure 20, top surface of inner sheet 32, see portion in Figure 20 below, specifically caption towards the top right of Figure 20 below) disposed in face-to-face relationship with and joined to a portion of the second surface of the second portion of the inner sheet forming an article reservoir therebetween (see Figure 21 below, where a bottle, shown in outline, is accommodated within an article reservoir);
c. an expansion port (port 36, Figure 19) in fluid connection with the one or more primary expansion chambers (see Figure 19, where port 36 provides fluid connection with all of the gas cells 35) through which an unclaimed expansion material (e.g. air) can be introduced into the one or more expansion chambers;
d. a closeable opening (see the closeable opening in Figure 21 below, where a bottle is capable of being accommodated) into which the unclaimed one or more articles may be inserted; and 
e. an article retrieval feature (see Figure 21 where, upper cushioning part 52 acts as a closure flap which can be opened or closed to permit the bottle contained within the article reservoir) that permits a user to open the package and retrieve the one or more articles from the article reservoir.



    PNG
    media_image1.png
    940
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    875
    730
    media_image2.png
    Greyscale


2: Yoshifusa teaches the claimed invention as discussed above for Claim 1 and Yoshifusa further teaches that two or more primary expansion chambers (first and second primary 

14: Yoshifusa teaches the claimed invention as discussed above for Claim 1 and Yoshifusa further teaches that the article retrieval feature remains attached to the package after it is deployed (52 remains attached to the package via 56 and 56a after it is opened or closed within the closeable opening).

19: Yoshifusa teaches the claimed invention as discussed above for Claim 1 and Yoshifusa further teaches that the article retrieval feature is disposed fully on a single panel of the package (52 is disposed fully on the right side, i.e. the on the right edge of Figure 21).

21: Yoshifusa teaches the claimed invention as discussed above for Claim 1 and Yoshifusa further teaches that the article retrieval feature extends along one or more edges of the packages (52 extends from the left edge to the right edge of the package, Figure 21).

45: Yoshifusa teaches the claimed invention as discussed above for Claim 1 and Yoshifusa further teaches that the first portion of the inner sheet and the second portion of the inner sheet are separate pieces of material joined to each other or are made from a single piece of material (see Figure 20 above where the first and second portions are made from one piece of material).



47: Yoshifusa teaches the claimed invention as discussed above for Claim 1 and Yoshifusa further teaches that the package consist of or consists essentially of a flexible material (made of synthetic resin/sheet which is relatively thin and can be bent and heat-sealed, flexible, paragraph 0017).

48: Yoshifusa teaches the claimed invention as discussed above for Claim 1 and Yoshifusa further teaches that no structural support feature other than the primary and/or secondary expansion chambers (invention of Yoshifusa does not have structural support feature other than the expansion chambers, see Figure 21 where the invention is capable of use as a free-standing package).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshifusa et al. (Yoshifusa US 2016/0058218) in view of Scalise (US 73,303,076).

35: Yoshifusa teaches the claimed invention as discussed above for Claim 1 except that the package includes indicia to help the user understand how to deploy the article retrieval feature.
Scalise teaches indicia (16) which is to convey information about the product within or serve as a warning indicia which contains multiple indicia (e.g. lines, 17, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshifusa such that an indicia was provide on the package in order to convey information to the user or provide warning messages, as taught by Scalise (col. 9, ll. 29-39).

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshifusa et al. (Yoshifusa US 2016/0058218) in view of Cameron et al. (Cameron US 2016/0088981).


Cameron teaches a removable indicia (32) which is to convey information about the product within, printed graphics, images and information and maybe printed on the inner surface of outer layer 16 or on the outer surface of the film (paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshifusa such that an indicia was provide on the inner sheet of the package, particularly on the inside of an opening flap in order to convey information to the user or provide graphics, images and information, particularly instructions or for the purpose of brand recognition, as taught by Cameron (paragraph 0027).

40: Yoshifusa teaches the claimed invention as discussed above for Claim 1 except that the package includes a second indicia is disposed on at least a portion of the outer sheet.
Cameron teaches a removable indicia (32) which is to convey information about the product within, printed graphics, images and information and maybe printed on the inner surface of outer layer 16 or on the outer surface of the film (paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoshifusa such that an indicia was provide on the outer sheet of the package in order to convey information to the user or provide graphics, images and information, particularly instructions or for the purpose of brand recognition, as taught by Cameron (paragraph 0027).

Allowable Subject Matter
Claims 3-13, 15-18, 20, 22-34, 36-38, and 41-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/King M Chu/Primary Examiner, Art Unit 3735